Case 19-05017 Docii1 Filed 09/09/19 Entered 09/09/19 14:00:56 Page1of4

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION

IN RE: ALAN ALBERT LOURENCO
Debtor

DANIEL LOURENCO
Plaintiff

Vv.

ALAN ALBERT LOURENCO, ET AL
Defendants

)
)
)
)
)
)
)
)
)
)
)
)

Case No. 18-51339 (JAM)
Chapter 7

Adversary Proceeding
No. 19-05017 (JAM)

September 9, 2019

JOINT MOTION FOR CONTINUANCE OF PRETRIAL CONFERENCE

The parties jointly request that the Court continue the Pretrial Conference from

September 17, 2019, at 11 a.m., to October 8, 2019, at 11 a.m. (but no later than 2 p.m.

due to observance of Yom Kippur). The Plaintiff has consented to an extension of the

responsive pleading deadline to September 27, 2019, for all defendants, and it would

make sense to delay the Pretrial Conference until after this deadline. This is the first

such motion for continuance.

Dated at Danbury, Connecticut, this 9'" day of September, 2019.

ALBERT LOURENCO
By; 7 4

Timothy M. Herring, Esq.
Chipman Mazzucco Emerson LLC
Federal Bar No. ct26523

44 Old Ridgebury Road Suite 320
Danbury, CT 06810

Phone: (203) 744-1929 ext. 19
Fax: (203) 790-5954

Email: tmh@danburylaw.com
Case 19-05017 Docii1 Filed 09/09/19 Entered 09/09/19 14:00:56 Page 2of4
 

Case 19-05017 Docii1_ Filed 09/09/19 Entered 09/09/19 14:00:56 Page 3of4

CERTIFICATION OF SERVICE
| hereby certify that on the 9" day of September, 2019, a copy of the foregoing
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court's
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.
ine AE (-

Timothy M. Herring
Case 19-05017 Docii1 Filed 09/09/19 Entered 09/09/19 14:00:56 Page 4of4
